Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 04/18/2022 is acknowledged. The traversal is on the ground(s) that, absent of a showing that the antibodies in Group I are anticipated or rendered obvious by prior art, the features of such antibodies constitute a special technical feature, which should confer unity of invention. This is not found persuasive because as stated in the restriction/election requirement mailed on 02/16/2022 anti-tau antibodies that compete with other tau-binding proteins are known in the prior art. 
Applicant’s election without traverse of an anti-tau antibody comprising the CDRs of SEQ ID NOs: 17, 12, 13, 14, 15, and 16 in the reply filed on 04/18/2022 is acknowledged. Additionally, the following substitutions are present in the VH and VL chain of the elected anti-tau antibody: H1 = E, H12 = V, H19 = R, H20 = L, H23 = A, H46 = S, H76 = N, H78 = A, H80 = L, H93 = S, H94 = P, L2 = V, L7 = S, L17 = E, L36 = L, L45 = K, L46 = R,  and L70 = D. Applicant further elects Alzheimer’s disease as the tau-related pathology for the invention of Group IV. 
In the interest of compact prosecution, the restriction/election requirement among inventions I-IV as set forth in the Office action mailed on 02/16/2022 is withdrawn. 
Claims 3, 9, 14 18, 29, 34, 44, 47, 52, 239, 240, 243, 244, 245, 251, 254, 255, 258, 265, 267, 268, 269, and 275 are examined on the merits in the present Office Action. 


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence listing for each of SEQ ID NO: 13, 58, 67, 95, and 123 disclosed on Para. 0694, 0739, 0748, 0776, and 0804 of the specification is empty. 

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 265, 267, 268, 269, and 275 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to methods of inhibiting or reducing aggregation of tau in a subject having or at risk of developing a tau-mediated amyloidosis and methods of treating or effecting prophylaxis of a tau-related disease in a subject. 
The specification states that an individual is at increased risk of a disease if the subject has at least one known risk- factor (e.g., genetic, biochemical, family history, and situational exposure) placing individuals with that risk factor at a statistically significant greater risk of developing the disease than individuals without the risk factor (Para.0291). Genetic markers of risk include mutations in tau as well as mutations in other genes associated with neurological disease. For example, the ApoE4 allele in heterozygous and even more so in homozygous form is associated with risk of Alzheimer's disease (Para. 0451). However, not all subjects “at risk” of developing a tau-mediated amyloidosis or tau-related disease will actually acquire it. Further, the term “prophylaxis” generally implies stopping something from happening or existing in 100% of subject; yet, there is no evidence provided that the claimed anti-tau antibodies are capable of effecting prophylaxis in any subject at risk of developing Alzheimer’s disease or any other tau-related disease/disorder. As such, artisans would not reasonably expect the claimed anti-tau antibodies to be capable of effecting prophylaxis in all subjects at risk of developing a tau-associated disease such as Alzheimer’s disease commensurate in scope of claims 265, 267, 268, 269, and 275.
The anti-tau antibody 5G8 was shown to prevent binding of human tau to the surface of immortalized B103 neuroblastoma cells and immunoprecipitated tau from Alzheimer’s disease tissue (see Examples 4 and 5, respectively). While disrupting the interaction of tau with neuronal cells may be therapeutically beneficial in conditions caused, at least in part, by tau, other conditions in which the increased expression of tau is merely an effect of the disease or condition reasonably would not show any beneficial therapeutic effect.  For example, Parkinson’s Disease and the closely related dementia with Lewy Bodies are due to the accumulation of pathogenic alpha-synuclein protein in brain cells leading to motor defects and cognitive impairment. Although tau and alpha-synuclein has been shown to interact at presynaptic nerve terminals; tau heterozygous and knock-out mice did not show a reduction in fibril-induced alpha synuclein inclusions formation in primary cortical neurons. Further, the loss of tau expression led to a 50% reduction in dopamine neurons in mice compared to mice injected with alpha-synuclein monomer, suggesting that the role of tau in the pathogenesis of Lewy body disease is distinct from Alzheimer’s disease and that Lewy pathology is independent of endogenous tau protein (Stoyka, see entire document, in particular, Abstract) (Stoyka, Lindsay E., et al. Eneuro 8.3 (2021)). Although artisans are adept at identifying patients belonging to clinically identified conditions and disorders, increased tau expression per se is not a clinical disease and/or disorder and thus artisans would reasonably need to engage in additional unpredictable basic science research and experimentation to identify the full scope of patient populations which would reasonably receive benefit, and thus be treated, by the claimed methods.     
Lastly, claim 275 is drawn to a method of detecting tau protein deposits in a subject comprising administering to the subject the claimed anti-tau antibody; however, there does not appear to be a means of detecting the anti-tau antibody in vivo such as using a fluorescent tag or other detectable moiety that is attached to the anti-tau antibody. Thus, artisans would not reasonably expect the claimed anti-tau antibodies alone to be capable of detecting tau protein deposits without being attached to a detectable moiety. 
Therefore, while the specification is enabling for the use of anti-tau antibodies in treating a disease or disorder mediated directly, at least in part, by tau protein, it does not enable one of ordinary skill in the art to 1) treat any disease or disorder in which the increase in tau expression is an effect of the disease or disorder or 2) effect prophylaxis in a subject at risk of developing a tau-mediated disease or disorder.  Further, artisans would not reasonably the claimed anti-tau antibodies alone to be capable of detecting tau protein deposits without being attached to a detectable moiety such as a fluorescent tag. 
Conclusion
Claims 3, 9, 14, 18, 29, 34, 44, 47, 52, 239, 240, 243, 244, 245, 251, 254, 255, and 258 are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644             


/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644